Memorandum by the Court. In following its administrative formula as to the allocation of a temporary estate tax payment between tax principal and accrued interest thereon, in practice since 1930 and thus deemed to have received legislative sanction (Matter of Marx v. Bragalini, 6 N Y 2d 322, 332), the respondent commission cannot be said to have acted arbitrarily or capriciously if, indeed, appellants’ covering letter forwarding payment can be read to request a method of allocation between the two statutory charges, simultaneously due and owing, at variance with that provided by the formula. Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.